       Case: 3:20-cv-00831-wmc Document #: 1 Filed: 09/09/20 Page 1 of 5


                                                                         DOG HO
                                                                       FECTIFILE6
                                  ATTACHMENT 1
                                                                   2020 SEP -9 PM tJj
                                                                     P7TE:R ortnirc:R!
                                COMPLAINT FORM CLLU1SM.,1
                                                                             OF
                            (for non-prisoner filers without lawyers) VID

                    IN THE UNITED STATES DISTRICT COURT
            FOR THE kin-kr #i     DISTRICT OF Win-A/us-in/


(Full name of plaintiff(s))

  Ro)/uieti

 ohakkeeeik

       vs
                                                            casenber         CV 831 VAC
(Full name of defendant(s))
                                                            (to be supplied by clerk of court)
  Stepiwuir Ne+

  Hea4 4-42-9- 41.4,kfiza

  Ai/ i_aga



A. PARTIES

       1.      Plaintiff is a citizen of   Wilco/Li Ytt                   and resides at
                                            (State)

            266a. PacKcrs          AIM         PO" cil)    tuff    137d se
                                             (Address)

       (If more than one plaintiff is filing, use another piece of paper).



                                  Attachment One (Complaint) — 1
           Case: 3:20-cv-00831-wmc Document #: 1 Filed: 09/09/20 Page 2 of 5




           2.      Defendant     Pepha.tJ   .e 14 "6#
                                                                                    (Name)

is (if a person or private corporation) a citizen of ctirrOotvitt-,
                                                                            (State, if known)
and (if a person) resides at
                                                                           (Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Dr() o-f Corecc4mni s                        V26      eitho A Pd. Mulo-criil
                                                   (Employer's name and address, if known)

           (If you need to list more defendants, use another piece of paper.)

B.         STATEMENT OF CLAIM

           On the space provided on the following pages, tell:
                 Who violated your rights;
                 What each defendant did;
                 When they did it;
                 Where it happened; and
                 Why they did it, if you know.

     Acpb ttr io;ce griudi pod., +3 hy reit- 0 J"C "Ge+frt
 5, cher <-41             Irrormilf Corr               Sock-4J Ida t Ateil 1'7 Leh h.&

     04-Pe                              ceigi-tputi4z bald ii) affic                     k_la

 paid -Q, c7 444*              hft)17e4 cookie)        ketafe       40 Of (?'     of     No4,
           Y4eekeP 4 br) 4° itic / x -ra                            efAI jeAfrfee>1 OCCOI/Ogs

 ed6m5           LA14))   ljtis 4, Neve             irl ,Peto& 11-1 I tUIVAiric* cdfutere

1166/C 6Ja 5                       r go.              wit) Li                     Sefeee

 Vuiotve 5 relecole              (106r€ Jefue5- 4e)                     /4 evi acfcArf
                                                                     d1 1

 t46            Sewed/ _several       f rks, Cocnci         Iq        eyed),?hlfCgi ( "3' an)
     kt 4rnvc,, 9o by.1a fe                   1   4ectituricig                              €4c.
                                   Attachment One (Complaint) - 2
        Case: 3:20-cv-00831-wmc Document #: 1 Filed: 09/09/20 Page 3 of 5




 30 d             befaie il2elete 3`-     "tefros-c ) Nave 44/d bits Oss-if

    Nerbfri            &set cuTerits         thicie44-e_ iv; ea re afueLio

0 b401fts e olokei kiee             ef bpea/s" /3-kda•P7/".7) -Ptc eI Ai id

 114.          hex 112_ Neel() 4 cffi 4/0- j;itiety                              amdid

kit r-te
    .    a piu6e ??. T, 45 01404                               a --flt-0-/ a*Avs-

-Por -414-t rotitA4,- fie afro fejJea                         re,)        tedx

watkt

 Atli exile p 01- /7-             hed /1 es( tclie            kc could     Ak9 itivc

a (vet           --114 114-0            itiO/ C404) Ae, caii-gad1-

par41..1- ielea-4,1,-, 45 415 COTE 6/ ?                        is cafe,

   7 ry           cs    1-er NCI- agecyf n1Jciticic5 J'abs; rev t -1-

11615 eo 'et )1 64), o1/414e
                      ltIIftij t N ef.                 /-            pill:al >02 u

 it4ef vRect3)-- ) -ficiffQ /Ai) e +0 .

  0.-tb reiki-je E IS de ye ol           Arz_ Kfu eft) 44(      5 aired+) .

  11". .re 400K firs (-sc fOqted-Asid                          uk tifavu 5-4?p ei-tir.5-

   Lt.p € Ire% ) [La ct,g, tee) WA ayireAd-- aid ye dij

 Lazar, sita 5-60áô 4erectitteA4 4v2to jut wectil 4h2pkitheitel
    tiO4'e5        cafe hal /1 /44ht,":415 Jo it                6 mAer Aber,

        po i-)-5 4;ff ft 26d V cdete co.ifeaNace) an) 61 cittp€1,

02a 6 4 4-11 j it7o0rf 0035 alive clea /PA, Saw p
                                                      ee k
              Prx seciasu         6614(A4 t,0 1;)     0.4_, Lj—
14, 43                                       fled le,
                                                              "jr
r-01 Ctileiv -/- -berm/es    ik-t
                             Attachment One (Complaint) — 3
       Case: 3:20-cv-00831-wmc Document #: 1 Filed: 09/09/20 Page 4 of 5




       JURISDICTION

                I am suing for a violation of federal law under 28 U.S.C. § 1331.

                                      OR

                I am suing under state law. The state citizenship of the plaintiff(s) is (are)
                different from the state citizenship of every defendant, and the amount of
                money at stake in this case (not counting interest and costs) is


       RELIEF WANTED

       Describe what you want the court to do if you win your lawsuit. Examples may
       include an award of money or an order telling defendants to do something or
       stop doing something.

        ) aiti-/- I NfteNC4 accent awl r cc) a"i
       IA                                                                      reArtesfe-

(2)1411 Thy 1:0-1         Chrt,rflaRe                  free/               kw I

411.1-5 atO9 6€cav5e tit “td/4 (a/ki                                kre AAS- Afrfokil-

 my         IOU   54elai 4aiiiK a          eitior2.<4 .7k. fir I I:1           5/4-,

       coo it                ft  .0447     1471€-13105z..c41_16                   aPiegitr
utikftioemi top-is/cis          4>   Plemte; cate r 45€1;h3                     Betekill

COIO Pepileae                     arual' ter)et Spore al           -fa/ hat 1/44 y ear
       dai9fr\-ct,            Lotivi raciae+                   Tao c f:e   012-4c40)        ive,

        Ki 53 /4er Lakituersi f Eadlic)4-                   Ilauc ca            Intj C;frftify

 1   3 larva ails-             otCJ uia             deitEd lpiersgetie raved-
speeso5e ct idethIQ fooK r d0 af 2iezdte LOCAK                                       AR)

 . +erNel . o 2 ;s&
vv


                                  Attachment One (Complaint) -4
      Case: 3:20-cv-00831-wmc Document #: 1 Filed: 09/09/20 Page 5 of 5




E.    JURY DEMAND

             Jury Demand - I want a jury to hear my case
                              OR
             Court Trial — I want a judge to hear my case



Dated this           day of                             20


                    Respectfully Submitted,




                    Signature of Plaintiff



                    Plaintiff's Telephone Number



                    Plaintiff's Email Address




                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

      I DO request that I be allowed to file this complaint without paying the filing
      fee. I have completed a request to proceed in the district court without
      prepaying the fee and attached it to the complaint.

      I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      complaint.




                               Attachment One (Complaint) - 5
